MEMORANDUM **
Petitioner’s motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). We agree with the Board of Immigration Appeals that the immigration judge did not abuse her discretion in denying petitioner’s request for an indefinite continuance. See Rios-Berrios v. INS, 776 F.2d 859, 862 (9th Cir. 1985). Accordingly, this petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.